This suit was filed in the justice court by defendant in error against plaintiff in error to recover $25 for damages for the wrongful injury to one hog, which injuries caused its death. Judgment was rendered in said court by verdict of a jury for defendant below, from which plaintiff below appealed to the county court, where a trial de novo was had, and defend ant in error received a judgment for $15 against plaintiff in error, and to reverse which an appeal is had to this court.
It is asserted that the county court never acquired jurisdiction of this cause on appeal from the justice court for two reasons: (a) That the amount involved did not exceed $25 in value, and, as the judgment was rendered by a verdict of the jury, an appeal would not lie. (b) That no judgment was rendered in the justice court as fully appears from the docket of the justice.
These positions are not tenable. Plaintiff below instituted his suit to recover the sum of $25, and when the verdict of the jury was adverse to him he had the right of appeal to the county court. St. Louis   S. F. R. Co. v. Tolbert,47 Okla. 228, 148 P. 128.
The record of the justice before whom this cause was tried, while incomplete, was sufficient to show the conclusion reached by the jury and the justice and a final determination of the case. Fooshe   Brunson v. Smith, 34 Okla. 247, 124 P. 1070; U.S.   F. G. Co. v. Alexander, 30 Okla. 224, 120 P. 632.
The evidence here was sufficient to take this case to the jury as to the damages to the hog having been inflicted by the plaintiff in error, and by his direction and in his presence, and under the established rule of this court, there being some evidence which reasonably supports the verdict of the jury, we cannot disturb the same on appeal.
A necessity to protect the property of the plaintiff in error by injuring this hog was not shown by this evidence, and, there being no error-shown here prejudicial to the rights of the plaintiff in error, this cause is affirmed.
By the Court: It is so ordered.